DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 24 March 2021. Claims 1, 5-7, 10, 16 and 23 have been amended. Claims 3-4, 13-14 and 17-18 have been cancelled. Claim 29 has been added. Therefore, claims 1-2, 5-12, 15-16, 19-24 and 29 are presently pending in this application.
	Claims 1-2, 5-7, 9-12, 16, 19-24 and 29 are allowed and claims 8 and 15 are canceled based on the examiner’s amendments and examiners reasons for allowance below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Moldovanyi on 20 April 2021.
The application has been amended as follows: 
In claim 1, in line 2 replace “body, comprising a material which is to be worn over an area” with --body, comprising tights configured to be worn over a lower portion of the body, the tights comprising a material which is to be worn 
In claim 7, in line 2 replace “pressure applicator members differs from another of said pressure applicator” with --pressure actuator members differs from another of said pressure actuator--.
Cancel claim 8.
Cancel claim 15.
In claim 16, in line 2 replace “wherein a material is worn over an area of the body, wherein a pressure” with --wherein tights are configured to be worn over a lower portion of the body, the tights comprising a material that is worn over a knee of the body, wherein an elastic pressure--. In lines 3-4 replace “fixed or removably fixable to the material and” with --fixed to a waist portion of the tights and--. In line 4 replace “from the material to” with --from a bottom portion of the tights to--. In line 7 replace “area” with --knee--. In line 8 replace “the area of the body, the” with --the knee of the body, the tension member and pressure applicator configured to be placed over the knee of the body, the--. In line 11 replace “area” with --knee--. In lines 12-13 replace “pressure applicator members, more than one of said pressure applicator members of the plurality of pressure applicator” with --pressure actuator members, the plurality of pressure actuator members being configured to actuate, more than one of said pressure actuator members of the plurality of pressure actuator-- In line 14 replace “located in a single location between” with --located between--. In line 15 replace “area of the body” with --knee of the body--. In line 16 replace “area” with --knee--. In line 17 replace “pressure applicator member of the plurality of pressure applicator” with --pressure actuator member of the plurality of pressure actuator--
Response to Arguments
Applicant’s arguments, see the remarks, filed 24 March 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-2, 6-9, 11-12 and 15-16 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-2, 6-9, 11-12 and 15-16 have been withdrawn. 
Reasons for Allowance
Claims 1-2, 5-7, 9-12, 16, 19-24 and 29 are allowed and claims 8 and 15 are canceled. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A device for applying a mechanotherapeutic stimulus to a human or animal body, comprising tights configured to be worn over a lower portion of the body, the tights comprising a material which is to be worn over an knee of the body, an elastic pressure regulating tension member having a first portion fixed to a waist portion of the tights and a second portion which in use is fixable to and removable from a bottom portion of the tights to allow for tension in the tension member to be varied, a 
The closet prior arts of record are Larson et al. (2008/0195018 A1), Herresthal (2011/0160631 A1) and Gaylord (5,795,316 A).
In figures 21a-21b Larson discloses a device for applying a mechanotherapeutic stimulus to a human or animal body, comprising a material PTS which is to be worn over an area of the body (see para. [0061]), a pressure regulating tension member 
In figures 1-2 Herresthal teaches that a compression garment has a second portion 6 which is fixable to and removable from material 2 to allow for tension in the tension member to be varied, see paras. [0036]-[0037]. 
In figures 5-8 Gaylord teaches that at least one of said pressure applicator 48/50 of the plurality of pressure applicator members 48/50 being selectable to be located between the tension member 52 and said area of the body such that at least one of the amount, shape and area of the pressure applied to the said area of the body may be adjusted by one of: removing a pressure applicator member 48/50 of the plurality of pressure applicator members 48/50 (see col. 10, lines 6-62). 
The prior art, neither alone or in combination, disclose the limitations of “tights configured to be worn over a lower portion of the body”, “an elastic pressure regulating tension member having a first portion fixed to a waist portion of the tights and a second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        


/TU A VO/Primary Examiner, Art Unit 3785